942 So.2d 465 (2006)
Randolph E. WARREN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4779.
District Court of Appeal of Florida, Fourth District.
November 29, 2006.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Thomas A. Palmer, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We have considered the prosecutor's comment in closing argument in light of Rodriguez v. State, 753 So.2d 29, 37 (Fla. 2000), and conclude the comment was not directed at a point which only the defendant could contradict. Therefore, we affirm.
GROSS, HAZOURI, JJ., and MAASS, ELIZABETH T., Associate Judge, concur.